Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


2.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprising” and “comprises.” 
See MPEP § 608.01(b).

Claim Interpretation
3.           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
              As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
           the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
          Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
              Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
             
                This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one fastening unit” in claim 1.
               Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
                If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.               The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claim 2, 3, 5-7, 8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 2, “two fastening units provided” is confusing as it is not clear whether they are additional fastening units or they are part of the at least one fastening unit set forth in claim 1.
             Regarding claim 3, “at least one fastening unit” is confusing as it is not clear whether it is the same fastening unit set forth in claim 1.
             Regarding claim 5, “the arms” and “the second arms” lack antecedent basis. 
             Regarding claim 6, “a nut” is confusing as it is not clear what is the difference between the nut and the threaded corresponding to the second arm set forth in claim 5. It should be noted that the screw of the fastening unit is screwed or bolted to a threaded corresponding pf the second arm which is the nut. See Fig, 3 of the invention. However, claim 6 which depends from claim 5 calls for a threaded corresponding to the second arm and also a nut.   
             Regarding claim 7, “the side facing” lack antecedent basis. 
             Regarding claim 8, “at least one fastening unit” is confusing as it is not clear whether it is the same fastening unit set forth in claim 1.
             Regarding claim 10, “the entire length of the fastening section” lacks antecedent basis. 
             Regarding claim 13, “the opposite end of the arm” lacks antecedent basis. In addition, it is not clear which one of the free and connected arms is being claimed. 

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claims 1, 3-6 and 9-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chaffee (2,989,025). Regarding claim 1, Chaffee teaches a device for dispensing or capable of dispensing an adhesive tape roll or for dispensing medical products stored on a roll 41, the device comprising: a base plate (10, 30) fitted with a pin 36 upon which a roll or adhesive tape 41 is adapted to be inserted; a tearing section 22 a tearing blade 26 at a distance from the pin 36; a fastening section connected to the base plate (10, 30) for at least partially encompassing a rod or a bar 107, the fastening section comprising an arm 63 connected to the base plate, which merges with a crosspiece 61, which is fixed to a free arm (defined by the other arm 63 of the cover 60) such that the rod or bar 107 is accommodated between the free arm 63 and the connected arm 63; and at least one fastening unit (108, 109) to join the connected arm 63 to the free arm 63. See Figs. 1-6 in Chaffee.  
          Regarding claim 3, Chaffee teaches everything noted above including that the at least one fastening unit (108, 109) joins the free arm 63 to the connected arm 63 in such a way as to form a receiving space between the free arm, the crosspiece 61 and the connected arm for receiving or for providing a passage to the rod delimited by at least one fastening unit.  
          Regarding claim 4, Chaffee teaches everything noted above including that the at least one fastening unit joins the free arm to the connected arm in such a way as to clamp the rod or bar received in the fastening section.  
          Regarding claim 5, Chaffee teaches everything noted above including that  
the at least one fastening unit (108, 109) is provided in the form of a screw 108, which is passed through an aperture 66 formed in a first of the arms 63 and which is screwed or bolted to a thread 109 corresponding to the second arm 63.  
           Regarding claim 6, as best understood, Chaffee teaches everything noted above including that the second arm 63 also comprises an aperture 66, through which a section of the screw is passed, which is screwed with a nut 109.  
           Regarding claim 9, Chaffee teaches everything noted above including that
 the free arm and the connected arm allow for accommodation of an adapter 104 between them, to adjust an inner diameter of the fastening section.  
           Regarding claim 10, Chaffee teaches everything noted above including that
 the adapter extends throughout the entire length of the fastening section.

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view Nissen (DE 202016101959 U1). Regarding claim 7, Chaffee does not explicitly teach that the second arm comprises an undercut on the side facing away from the first arm designed to mount the nut essentially in a non-rotational manner relative to the second arm.  However, Nissen teaches a second arm 16 comprises an undercut (Figs. 4-5) on the side facing away from a first arm 14 designed to mount a nut 40 essentially in a non-rotational manner relative to the second arm 16. See Figs. 1-5 in Nissen. It would have been obvious to a person of ordinary skill in the art to replace Chaffee’s fastening unit with the fastening unit of Nissen which also includes undercut section in the second arm, since both fastening mechanisms in Chafee and Nissen, are art-recognized equivalents that produce the same results.

10.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Crockett (2,614,579). Regarding claim 8, Chafee does not explicitly teach that at least one fastening unit is formed as a wing screw. Chaffee teaches that the at least one fastening unit is formed as a screw 108 and a wing nut 109. However, Crockett teaches a wing screw 46 for joining two arms 44. Crockett also teaches that the wing screw is screwed to a nut. See Fig. 2 in Crockett. It would have been obvious to a person of ordinary skill in the art to replace bolt and nut wing of Chaffee’s fastening unit with the wing screw and nut, as taught by Crockett, since both fastening mechanisms in Chaffee and Crockett are art-recognized equivalents that produce the same results.

11.       Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaffee. Regarding claim 14, Chafee does not explicitly teach that the pin comprises a flange made of elastic material. However, Official Notice is taken that the use of a pin with a flexible flange for holding a roll of material is old and well known in the art.

12.       Claims 1, 3-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fruet (EP 0963933 A1), provided by The IDS submitted on 05/07/2020, in view Nissen (DE 202016101959 U1). Regarding claim 1, Fruet teaches a device for dispensing or capable of dispensing an adhesive tape roll or for dispensing medical products stored on a roll 31, the device comprising: a base plate 5 fitted with a pin 2 upon which a roll or adhesive tape 31 is adapted to be inserted; a tearing section 3 a tearing blade 4 at a distance from the pin 2; a fastening section 20 connected (via bar 6) to the base plate 5 for at least partially encompassing a rod or a bar 6, the fastening section comprising an arm 22 connected to the base plate, which merges with a crosspiece 21, which is fixed to a free arm 28 such that the rod or bar 5 is accommodated between the free arm 28 and the connected arm 22; and at least one fastening unit 25. See Figs. 1-3 in Fruet. Fruet does not explicitly teach that at least one fastening unit joins the connected arm to the free arm. However, 
Nissen teaches a fastening section connected to a base plate 12 for at least partially encompassing a rod or a bar 30, the fastening section comprising an arm 14 connected to the base plate 12, which merges with a crosspiece 18, which is fixed to a free arm 16 such that the rod or bar 30 is accommodated between the free arm 16 and the connected arm 14. Nissen also teaches a fastening unit (32, 40) joins the connected arm 14 to the free arm 16. See Figs. 1-5 in Nissen. It would have been obvious to a person of ordinary skill in the art to replace Fruet’s fastening unit with the fastening unit of Nissen, since both fastening mechanisms in Chafee and Nissen, are art-recognized equivalents that produce the same results.
          Regarding claim 3, Fruet, as modified by Nissen, teaches everything noted above including that the at least one fastening unit joins the free arm 16 to the connected arm 14 in such a way as to form a receiving space between the free arm, the crosspiece 18 and the connected arm for receiving or for providing a passage to the rod delimited by at least one fastening unit. See Figs. 4-5 in Nissen.   
          Regarding claim 4, Fruet, as modified by Nissen, teaches everything noted above including that the at least one fastening unit joins the free arm to the connected arm in such a way as to clamp the rod or bar received in the fastening section.  
          Regarding claim 5, Fruet, as modified by Nissen, teaches everything noted above including that the at least one fastening unit (32, 40) is provided in the form of a screw 32 which is passed through an aperture formed in a first of the arms 14 and which is screwed or bolted to a thread 40 corresponding to the second arm 16. See Figs. 4-5 in Nissen.    
           Regarding claim 6, as best understood, Fruet, as modified by Nissen, teaches everything noted above including that the second arm 16 also comprises an aperture, through which a section of the screw is passed, which is screwed with a nut 40.  See Figs. 4-5 in Nissen. 
          Regarding claim 7, Fruet, as modified by Nissen, teaches that the second arm 16 comprises an undercut (Figs. 4-5) on the side facing away from the first arm 14 designed to mount the nut 40 essentially in a non-rotational manner relative to the second arm 16. See Figs. 1-5 in Nissen. 
           Regarding claim 14, Fruet does not explicitly teach that the pin comprises a flange made of elastic material. However, Official Notice is taken that the use of a pin with a flexible flange for holding a roll of material is old and well known in the art.

13.       Claims 1, 3-5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Link (DE 202013007461 U1), provided by The IDS submitted on 05/07/2020, in view of Fruet. Regarding claim 1, Link teaches a device for dispensing or capable of dispensing an adhesive tape roll or for dispensing medical products stored on a roll (Fig. 1), the device comprising: a base plate (defined by the plate of the dispenser 9 and the handle receptacle 6 which holds the dispenser 9; Fig. 1) fitted with a pin (which inherently holding the roll; Fig. 1) upon which a roll or adhesive tape is adapted to be inserted; a fastening section 1 connected to the base plate (the receptacle portion 6 of the base plate) for at least partially encompassing a rod or a bar 2 (Figs. 5-6), the fastening section comprising an arm (defined by the portion of the clamp connected to the receptacle portion 6) connected to the base plate, which merges with a crosspiece (defined by the section opposite the section of crossed clamp 4 which receives the fastener; Fig. 1) which is fixed to a free arm (defined by the top section of the clamp that joins the lower section of teh clamp or the connected arm by a fattener; Fig. 1) such that the rod or bar 2 is accommodated between the free arm and the connected arm; and at least one fastening unit (Fig. 1) joins the connected arm to the free arm. Link does not explicitly teach a tearing section a tearing blade at a distance from the pin. However, Fruet teaches a dispenser device including a tearing section 3 having a tearing blade 4 at a distance from a pin 2 which receives a roll of material. See Figs. 1-3 in Fruet. It would have been obvious to a person of ordinary skill in the art to provide Link’s dispenser device with the tearing section and blade, as taught by Fruet, in order to cut a desired length of material dispended from the dispenser device.
          Regarding claim 3, Link teaches everything noted above including that the at least one fastening unit joins the free arm to the connected arm in such a way as to form a receiving space between the free arm, the crosspiece and the connected arm for receiving or for providing a passage to the rod 2 delimited by at least one fastening unit. 
          Regarding claim 4, Link teaches everything noted above including that the at least one fastening unit joins the free arm to the connected arm in such a way as to clamp the rod or bar received in the fastening section.  
          Regarding claim 5, Link teaches everything noted above including that the at least one fastening unit is provided in the form of a screw which is passed through an aperture formed in a first of the arms and which is inherently screwed or bolted to a thread corresponding to the second arm. See Figs. 1-2 in Link.     
           Regarding claim 8, Link teaches everything noted above including that at least one fastening unit is formed as a wing screw
           Regarding claim 14, Kink does not explicitly teach that the pin comprises a flange made of elastic material. However, Official Notice is taken that the use of a pin with a flexible flange for holding a roll of material is old and well known in the art.



14.       Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over King (EP 0822101 A1), in view Nissen (DE 202016101959 U1). Regarding claim 1, King teaches a device for dispensing or capable of dispensing an adhesive tape roll or for dispensing medical products stored on a roll, the device comprising: a base plate (2, 3, 11) fitted with a pin (6, 7) upon which a roll or adhesive tape is adapted to be inserted; a tearing section 10 a tearing blade 18 at a distance from the pin (6, 7); a fastening section connected to the base plate for at least partially encompassing a rod or a bar (defined by edge section of a table), the fastening section comprising an arm ( defined by the top section of the clamp 4, 5) connected to the base plate, which merges with a crosspiece (defined by the vertical portion of the clamp 4, 5), which is fixed to a free arm (defined by the lower section of the clamp receiving the fastening member 22) such that the rod or bar is accommodated between the free arm and the connected arm; and at least one fastening unit 23. See Figs. 1-3 in King. King does not explicitly teach that at least one fastening unit joins the connected arm to the free arm. However, Nissen teaches a fastening section connected to a base plate 12 for at least partially encompassing a rod or a bar 30, the fastening section comprising an arm 14 connected to the base plate 12, which merges with a crosspiece 18, which is fixed to a free arm 16 such that the rod or bar 30 is accommodated between the free arm 16 and the connected arm 14. Nissen also teaches a fastening unit (32, 40) joins the connected arm 14 to the free arm 16. See Figs. 1-5 in Nissen. It would have been obvious to a person of ordinary skill in the art to replace King’s fastening unit with the fastening unit of Nissen, since both fastening mechanisms in King and Nissen, are art-recognized equivalents that produce the same results.
           Regarding claim 2, King, as modified by Nissen, teaches everything noted above including two fastening units (Fig, 1 in King) are provided, joining the free arm with the connected arm at edges, respectively.  

15.       Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King (EP 0822101 A1), in view Nissen (DE 202016101959 U1). Regarding claim 1, King teaches a device for dispensing or capable of dispensing an adhesive tape roll or for dispensing medical products stored on a roll, the device comprising: a base plate 2 fitted with a pin 6 upon which a roll or adhesive tape is adapted to be inserted; a tearing section (10-14) a tearing blade 18 at a distance from the pin 6; a fastening section connected to the base plate for at least partially encompassing a rod or a bar (defined by edge section of a table), the fastening section 4 comprising an arm ( defined by the top section of the clamp 4) connected to the base plate, which merges with a crosspiece (defined by the vertical portion of the clamp 4), which is fixed to a free arm (defined by the lower section of the clamp receiving the fastening member 22) such that the rod or bar is accommodated between the free arm and the connected arm; and at least one fastening unit 23. See Figs. 1-3 in King. King does not explicitly teach that at least one fastening unit joins the connected arm to the free arm. However, Nissen teaches a fastening section connected to a base plate 12 for at least partially encompassing a rod or a bar 30, the fastening section comprising an arm 14 connected to the base plate 12, which merges with a crosspiece 18, which is fixed to a free arm 16 such that the rod or bar 30 is accommodated between the free arm 16 and the connected arm 14. Nissen also teaches a fastening unit (32, 40) joins the connected arm 14 to the free arm 16. See Figs. 1-5 in Nissen. It would have been obvious to a person of ordinary skill in the art to replace King’s fastening unit with the fastening unit of Nissen, since both fastening mechanisms in King and Nissen, are art-recognized equivalents that produce the same results.
            Regarding claim 15, King teaches everything noted above including that the base plate 2 and the fastening section 4 comprising the free arm, the crosspiece and the connected arm are formed as one piece.

16.       Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over King (EP 0822101 A1) in view Nissen (DE 202016101959 U1) and in further view of Hirotomi et al. (2015/0000452 A1), hereinafter Hirotomi, or Pine et al. (2,947,207), hereinafter Pine. Regarding claim 9, King does not teach that the free arm and the connected arm allow for accommodation of an adapter between them, to adjust an inner diameter of the fastening section. However, Hirotomi teaches a fastening unit 12 including a free arm (defined by the arm connected to the fastener 18; Fig. 1) and a connected arm (defined by the arm connected to the break operating device 21; Fig. 1) allow for accommodation of an adapter (14A or 14B) between them, to adjust an inner diameter 16 (paragraph 0042) of the fastening unit 12. See Figs. 1-11in Hirotomi. Pine also teaches a fastening unit 34 including a free arm 46 and a connected arm 45 allow for accommodation of an adapter 56 between them, to adjust an inner diameter (col. 3, lines 1-7) of the fastening section. See Figs. 1-5 in Pine. It would have been obvious to a person of ordinary skill in the art to provide King’s apparatus, as modified by Nissen, with the adapter, as taught by Hirotomi or Pine, in order to adjust the dimeter of the fastening unit and create a tied grip of the rod or bar between the arms. 
            Regarding claim 10, King, as modified by Hirotomi or Pine, teaches everything noted above including that the adapter extends throughout the entire length of the fastening section.
           Regarding claim 11, King, as modified by Hirotomi or Pine, teaches everything noted above including that the fastening section comprises a seat (defined by the portions that receives fixing parts 32, 44b, 46b of the adapters 14A, 14B in Hirotomi; or sections of fastening section 34 that receive mounting portions 54, 55 of the adapter in Pine) allowing for accommodation of a mounting unit (32, 44b, 46b in Hirotomi; or 54, 55 in Fig. 5 of Pine) attached to the adapter (14A or14B in Hirotomi; or 53 in Pine) and thus facilitating for a detachable connection between the adapter and the fastening section.

17.       Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fruet in view Nissen and in further view of Hirotomi or Pine. Regarding claim 9, Fruet does not teach that the free arm and the connected arm allow for accommodation of an adapter between them, to adjust an inner diameter of the fastening section. However, Hirotomi teaches a fastening unit 12 including a free arm (defined by the arm connected to the fastener 18; Fig. 1) and a connected arm (defined by the arm connected to the break operating device 21; Fig. 1) allow for accommodation of an adapter (14A or 14B) between them, to adjust an inner diameter 16 (paragraph 0042) of the fastening unit 12. See Figs. 1-11 in Hirotomi. Pine also teaches a fastening unit 34 including a free arm 46 and a connected arm 45 allow for accommodation of an adapter 56 between them, to adjust an inner diameter (col. 3, lines 1-7) of the fastening section. See Figs. 1-5 in Pine. It would have been obvious to a person of ordinary skill in the art to provide Fruet’s apparatus, as modified by Nissen, with the adapter, as taught by Hirotomi or Pine, in order to adjust the dimeter of the fastening unit and create a tied grip of the rod or bar between the arms. 
           Regarding claim 10, Fruet, as modified by Hirotomi or Pine, teaches everything noted above including that the adapter extends throughout the entire length of the fastening section.
           Regarding claim 11, Fruet, as modified by Hirotomi or Pine, teaches everything noted above including that the fastening section comprises a seat (defined by the portions that receives fixing parts 32, 44b, 46b of the adapters 14A, 14B in Hirotomi; or sections of fastening section 34 that receive mounting portions 54, 55 of the adapter in Pine) allowing for accommodation of a mounting unit (32, 44b, 46b in Hirotomi; or 54, 55 in Fig. 5 of Pine) attached to the adapter (14A or14B in Hirotomi; or 53 in Pine) and thus facilitating for a detachable connection between the adapter and the fastening section.

           Regarding claim 12, Fruet teaches everything noted above including that the base plate 5 comprises an indentation 10 (Fig. 1) between the pin 2 and the tearing section 3. See Fig. 1 in Fruet.  
           Regarding claim 13, Fruet teaches everything noted above including that the 
the base plate 5 comprises an edge at the opposite end of the arm and wherein the indentation extends to the edge.  See Fig. 1 in Fruet. 

18.       Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Link in view of Fruet and in further view of Hirotomi or Pine. Regarding claim 9, Link does not teach that the free arm and the connected arm allow for accommodation of an adapter between them, to adjust an inner diameter of the fastening section. However, Hirotomi teaches a fastening unit 12 including a free arm (defined by the arm connected to the fastener 18; Fig. 1) and a connected arm (defined by the arm connected to the break operating device 21; Fig. 1) allow for accommodation of an adapter (14A or 14B) between them, to adjust an inner diameter 16 (paragraph 0042) of the fastening unit 12. See Figs. 1-11 in Hirotomi. Pine also teaches a fastening unit 34 including a free arm 46 and a connected arm 45 allow for accommodation of an adapter 56 between them, to adjust an inner diameter (col. 3, lines 1-7) of the fastening section. See Figs. 1-5 in Pine. It would have been obvious to a person of ordinary skill in the art to provide Link’s apparatus, as modified by Fruet, with the adapter, as taught by Hirotomi or Pine, in order to adjust the dimeter of the fastening unit and create a tied grip of the rod or bar between the arms. 
           Regarding claim 10, Link, as modified by Hirotomi or Pine, teaches everything noted above including that the adapter extends throughout the entire length of the fastening section.
           Regarding claim 11, Link, as modified by Hirotomi or Pine, teaches everything noted above including that the fastening section comprises a seat (defined by the portions that receives fixing parts 32, 44b, 46b of the adapters 14A, 14B in Hirotomi; or sections of fastening section 34 that receive mounting portions 54, 55 of the adapter in Pine) allowing for accommodation of a mounting unit (32, 44b, 46b in Hirotomi; or 54, 55 in Fig. 5 of Pine) attached to the adapter (14A or14B in Hirotomi; or 53 in Pine) and thus facilitating for a detachable connection between the adapter and the fastening section.
           Regarding claim 12, Link, as modified by Fruet, teaches everything noted above including that the base plate 5 comprises an indentation 10 (Fig. 1) between the pin 2 and the tearing section 3. See Fig. 1 in Fruet.  
           Regarding claim 13, Link, as modified by Fruet, teaches everything noted above including that the t base plate 5 comprises an edge at the opposite end of the arm and wherein the indentation extends to the edge.  See Fig. 1 in Fruet. 

Conclusion
19.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Gallegos (2016/0001999), Smith (3,260,432) and Steeves et al. (5,445,703) teach a dispensing device.

20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 24, 2022